MILES, Judge,
concurring in part and dissenting in part.
I agree completely with the court’s decision except for affirming the accused’s bad conduct discharge. In my view, confinement at hard labor for one year could not have been reasonably expected by the parties to this “agreement.” However, the accused has already served his sentence to confinement for one year, and no particular purpose would be served by modifying the confinement. In the interest of justice and complete fairness and in the face of the government’s promise of “sentence clemency relief” and the staff judge advocate promises, I consider it inappropriate to approve a bad conduct discharge.